21-3143-cv
     Amaya v. Borgen


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 6th day of October, two thousand twenty-two.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               JOSEPH F. BIANCO,
 8               STEVEN J. MENASHI,
 9                     Circuit Judges.
10   _____________________________________
11
12   Fredit Antonio Amaya,
13
14                           Plaintiff-Appellant,
15
16                     v.                                                  21-3143-cv
17
18   Acting District Director Michael Borgen, District of
19   New York, United States Citizenship and
20   Immigration Services, Secretary Alejandro
21   Mayorkas, United States Department of Homeland
22   Security,
23
24                           Defendants-Appellees.
25
26   _____________________________________
27
28
29   FOR PLAINTIFF-APPELLANT:                                       Jeffrey A. Feinbloom,
30                                                                  Feinbloom Bertisch LLP,
31                                                                  Rye, NY.
 1   FOR DEFENDANTS-APPELLEES:                                             Varuni Nelson, Layaliza
 2                                                                         Soloveichik, Assistant United
 3                                                                         States Attorneys, Of Counsel,
 4                                                                         for Breon Peace, United
 5                                                                         States Attorney, Eastern
 6                                                                         District of New York,
 7                                                                         Brooklyn, NY.
 8

 9          Appeal from a memorandum and order of the United States District Court for the Eastern

10   District of New York (Komitee, J.).

11          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

12   DECREED that the appeal is DISMISSED AS MOOT.

13          Appellant Fredit Antonio Amaya appeals a district court order dismissing his complaint

14   because the challenged decision of U.S. Citizenship and Immigration Services (“USCIS”) was not

15   final. We assume the parties’ familiarity with the underlying facts and procedural history.

16          While this appeal has been pending, USCIS has reconsidered and granted Amaya’s

17   application for adjustment to lawful permanent resident status. Because the denial of that

18   application was the basis for Amaya’s complaint in the district court, there is no longer any relief

19   for us to grant and the appeal is therefore moot. See Church of Scientology of Cal. v. United

20   States, 506 U.S. 9, 12 (1992) (“[I]f an event occurs while a case is pending on appeal that makes

21   it impossible for the court to grant ‘any effectual relief whatever’ to a prevailing party, the appeal

22   must be dismissed.” (quoting Mills v. Green, 159 U.S. 651, 653 (1895)). Because the appeal is

23   moot, we cannot reach the merits of the district court’s dismissal on finality grounds as Amaya

24   requests. Id. at 12 (“It has long been settled that a federal court has no authority ‘to give opinions

25   upon moot questions or abstract propositions, or to declare principles or rules of law which cannot


                                                       2
1    affect the matter in issue in the case before it.’” (quoting Mills, 159 U.S. at 653)). We therefore

2    dismiss Amaya’s appeal as moot.

3           We also vacate the district court’s order and remand with instructions to dismiss the

4    complaint as moot. See Hassoun v. Searls, 976 F.3d 121, 130 (2d Cir. 2020) (“When a case

5    becomes moot on appeal, the established practice in the federal system is to reverse or vacate the

6    judgment below and remand with a direction to dismiss.” (internal quotation marks omitted and

7    alterations adopted)); Russman v. Bd. of Educ. of Enlarged City Sch. Dist. of City of Watervliet,

 8   260 F.3d 114, 121 (2d Cir. 2001) (“When a case is mooted on appeal, the appellate court is not

 9   automatically compelled to simply dismiss the appeal: it retains jurisdiction to vacate the district

10   court’s judgment and remand with direction to dismiss as moot.”).

11          Accordingly, we DISMISS the appeal as MOOT, VACATE the district court’s order, and

12   REMAND with instructions to dismiss the complaint as moot.

13
14                                                 FOR THE COURT:
15                                                 Catherine O=Hagan Wolfe, Clerk of Court




                                                      3